Title: To George Washington from Thomas Lawson, 19 June 1761
From: Lawson, Thomas
To: Washington, George



Sir
[c.19 June 1761]

I shoud have sent you a Ton of Iron before now, if I cou’d possibly have induced the Skippers of sundry Vessels I have seen in Occoquan & going towards Alexandria to have carried it up for you—And rather than you shou’d want it any longer, have caused one of our Neabsco Skippers going up to Alexandria to call here for it, and by him have sent you Eighty Eight Barrs weighing T. 1 C.o Q.o 4 W. for which and for the Iron I spared you out of the small ⟨Suppl⟩y I had some time ago if you can send me the Money by the Be⟨mutilated⟩ Wilkinson you’l very much oblige me. In the Accot Underneath You’l observe, I make a considerable difference in price betwixt that I sent you formerly & that which the Bearer will deliver—owing to my being obliged at that time to give the same price for what I wanted myself, and indeed our Friend Mr Ballendine had the Conscience to make me pay him 5d. pr pound for ⟨mutilated⟩ I had off him.
I’m in hopes the d⟨mutilated⟩ kinds of Iron sent will suit you as it is all of it for Country Use⟨s mutilatedder’d⟩ are not so smooth as I coud have wishd you to have h⟨mutilated you the small mutilated⟩ that the Forge men have lately had, But am in hopes by the time you want more, their Hands will be more accustomed to Work. I am with best Respect to your good Lady Sir Your Most ⟨Obt Servt⟩

Thos Laws⟨on⟩

